Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 13, 2021

The Court of Appeals hereby passes the following order:

A21A1164. PHINAZEE v. WALLER et al.

      This appeal was docketed on March 10, 2021, such that appellant Betty
Phinazee’s initial brief was due on March 30. Court of Appeals Rule 23 (a) (an
appellant’s brief “shall be filed within 20 days after the appeal is docketed”). As of
April 12, 2021, however, Phinazee had neither filed an initial brief nor asked for an
extension of time to do so. This appeal is therefore DISMISSED. Id. (an appellant’s
failure to file a timely brief, “unless extended upon motion for good cause shown,
may result in the dismissal of the appeal”).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/13/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.